COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Elder and Bumgardner


SENTARA NORFOLK GENERAL HOSPITAL
                                             MEMORANDUM OPINION*
v.   Record No. 2971—99-1                         PER CURIAM
                                                APRIL 4, 2000
MELVIN L. SPRUILL


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (George J. Dancigers; Patrick M. Mayette;
             Heilig, McKenry, Fraim & Lollar, on brief),
             for appellant.

             (Jeffery L. Nuckolls; Basnight, Kinser,
             Telfeyan, Leftwich & Nuckolls, on brief), for
             appellee.


     Sentara Norfolk General Hospital (employer) contends that

the Workers' Compensation Commission (commission) erred in

finding that Melvin L. Spruill (claimant) proved that treatment

for his neck condition, surgery, and resulting disability were

causally related to his compensable July 12, 1997 injury by

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).   "Questions raised by

conflicting medical opinions must be decided by the commission."

Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).

     In holding that claimant met his burden of proving that the

contested surgery, treatment, and disability were causally

related to the July 12, 1997 injury by accident, the commission

found as follows:

          [I]t is obvious that the claimant had a
          pre-existing degenerative cervical spine.
          He suffered severe symptoms of neck pain in
          the late 1980s, and failed to report that
          history to any of the physicians who have
          examined him for the present injury. . . .

               . . . [H]owever, we find that
          [claimant] had not had any significant
          symptoms of neck pain or disability for the
          nine years preceding the present work
          injury. After his accident, he sought
          immediate medical attention, and the
          treating physicians have documented
          progressive neck symptoms from the inception
          of his injury. . . .

           *        *    *      *       *      *      *

          [The claimant] was able to work his normal
          job for the five years preceding the work
          accident, but was disabled subsequent
          thereto. Dr. [Isabelle] Richmond, the
          treating neurosurgeon, was aware that the
          claimant suffered from pre-existing cervical

                               - 2 -
             spondylosis. Although she was unaware that
             claimant had suffered from neck symptoms in
             the remote past, we find that her lack of
             knowledge of such remote symptoms does not
             seriously undermine her opinions regarding
             causation, reasonableness, and necessity of
             the surgery. The claimant's testimony and
             the temporal relationship between the
             claimant's injury, neck symptoms,
             disability, surgery, and recovery, are
             compelling. Under the facts of this case,
             we would infer the causal relationship
             between the work accident and the cervical
             spine surgery even without specific medical
             opinion of causation.

(Citations omitted.)

     The commission relied upon Dr. Richmond's opinion regarding

causation.    Dr. Richmond opined as follows:

             [Claimant] sustained an exacerbation of his
             mild, previously asymptomatic cervical
             spondylosis as a direct result of his
             occupational accident of July 12, 1997. His
             medically intractable neurologic symptoms
             have responded well to cervical diskectomy
             and fusion. . . . The interval change
             between his MR scans of August 14, 1997 and
             October 7, 1997 of progression from mild
             "degenerative changes at C5-6" to "advanced
             degenerative changes at C5-6" are highly
             consistent with post-traumatic changes as
             opposed to the gradual "aging process" as
             suggested by Dr. Colin Hamilton.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401
S.E.2d 213, 214 (1991).    In its role as fact finder, the

commission was entitled to weigh the medical evidence, to accept

Dr. Richmond's opinion, and to reject any contrary medical


                                 - 3 -
opinions.   Claimant's medical records and Dr. Richmond's

opinions, coupled with claimant's testimony, constitute credible

evidence to support the commission's decision.   The commission

articulated legitimate reasons for crediting Dr. Richmond's

opinions despite claimant's failure to provide Dr. Richmond with

a complete medical history.   Because credible evidence supports

the commission's findings, we will not disturb them on appeal.

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                               - 4 -